Exhibit 10.3


February 7, 2018
Jeff Points
[ADDRESS REDACTED]






Dear Jeff:


It is my pleasure to confirm your promotion to Chief Financial Officer of
Cardiovascular Systems, Inc. This role will report to Scott Ward, Chairman,
President and Chief Executive Officer.


The specifics of the offer follow:
Location:
1225 Old Highway 8 NW St. Paul, MN 55112
Compensation:
$275,000 ($10,576.92 bi-weekly)
Bonus Opportunity:
Your new bonus target is 60% of base salary. This bonus opportunity will
commence on the effective date of your promotion and will be prorated for the
remaining five months of the 2018 fiscal year.
Promotion Effective Date:
February 7, 2018
Annual Equity/ Stock Awards:
Beginning with the annual equity grants for 2018 to be awarded in August 2018,
you will be eligible for annual equity/stock awards with a target value of 125%
of your base annual salary. The equity award value will be split into two
awards; 60% of the value will be a performance-based vesting and 40% will be
time-based vesting. The performance-based vesting is based on Total Shareholder
Return of the Company relative to Total Shareholder Return of the peer group at
the end of a three-year period. The time-based award will vest annually in equal
installments of one-third of the total number of shares granted, commencing on
the first regular vesting date that occurs approximately 12 months following the
date of grant, subject to your continued employment on those dates.



This offer is contingent upon your execution of the attached employment
agreement.


Thank you for your many contributions to the organization. I look forward to
continuing to benefit from your capabilities and expertise. Please sign and date
below and return this letter to me acknowledging your acceptance.




Sincerely,


/s/ Scott Ward
Scott Ward
Chairman, President and Chief Executive Officer


I Understand and accept the terms outlined above:
/s/ Jeffrey Points
 
2/2/18
Jeffrey Points
 
Date







--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between
Cardiovascular Systems, Inc. (the “Corporation”) and Jeffrey Points
(“Executive”).


RECITALS


A.    The Corporation desires to employ Executive as its Chief Financial
Officer.


B.    Executive wishes to become employed by the Corporation as its Chief
Financial Officer on the terms and conditions set forth in this Agreement.


C.    The Corporation is engaged in the business of researching, designing,
developing, manufacturing and marketing medical devices for the treatment of
cardiovascular disease.


D.    The Corporation, through its research, development and expenditure of
funds, has developed confidential and proprietary information, including trade
secrets.    


E.    During his employment, Executive will have access to the Corporation’s
valuable Confidential Information (as defined below), may contribute to
Confidential Information and acknowledges that the Corporation will suffer
irreparable harm if Executive uses Confidential Information outside his
employment or makes unauthorized disclosure of Confidential Information to any
third party.


F.    In exchange for Executive’s agreement to be bound as set forth herein
(including, without limitation, as set forth in Sections 9-13 of this
Agreement), the Corporation has offered Executive employment as set forth herein
and a promotion on the terms set forth in the promotion offer letter dated
February 7, 2018 (the “Promotion Letter”) to which Executive is not otherwise
entitled. Executive’s execution of this Agreement is a condition to Executive’s
receipt of such Promotion Letter.


    
AGREEMENT


In consideration of the above recitals and the promises set forth in the
Agreement, and in consideration of Executive’s employment with the Corporation,
the parties agree as follows:


1.Nature and Capacity of Employment. The Corporation will employ Executive,
initially as Chief Financial Officer. Executive will perform, on a full time
basis, the functions of this position. Executive hereby accepts employment as
the full-time Chief Financial Officer. Executive will report to the
Corporation’s President and Chief Executive Officer.


2.Term of Employment. Executive’s employment with the Corporation hereunder will
commence on a date mutually agreed by the Corporation and Executive and will
continue until terminated by either party as provided for in Paragraph 8
hereunder. In the event that Executive is terminated or he elects to resign as
an employee of the Corporation, Executive agrees to submit his resignation as an
officer and (if applicable) director of the Corporation effective concurrently
with the effective date of his termination or resignation as an employee of the
Corporation.




--------------------------------------------------------------------------------






3.     Base Salary. Executive’s initial annualized base salary will initially be
the amount set forth in the Promotion Letter, payable biweekly, less required
and authorized deductions and withholdings. The base salary may be subject to
review and adjustment by the Board of Directors of the Corporation or a
Committee thereof (the “Board”) from time to time.


4.    Bonus. Executive will be eligible to participate in the Corporation’s
bonus programs for executive officers in effect from time to time. Executive’s
eligibility to earn bonuses will be subject to the terms and conditions of the
then-applicable executive officer bonus programs, which may be subject to
discontinuation or modification by the Board from time to time.


5.    Restricted Stock Grants. Grants of restricted stock to Executive will be
at the discretion of the Board and will be contingent upon Executive agreeing to
a separate Restricted Stock Agreement and restrictive covenants in the
Corporation’s then-current form.


6.    Employee Benefits; PTO. Executive will be eligible to participate in all
retirement plans and all other employee benefits and policies made available by
the Corporation to its full-time employees, to the extent Executive meets
applicable eligibility requirements. Executive will be eligible to accrue and
use paid time off (PTO) pursuant to the Corporation’s then-current PTO policies.
Executive will be eligible to participate in the Corporation’s Executive Officer
Severance Plan, as in effect from time to time (the “Severance Plan”). Nothing
in this Agreement is intended to or will in any way restrict the Corporation’s
right to amend, modify or terminate any of its benefits or benefit plans during
Executive’s employment.
    
7.    Best Efforts/Undertakings of Executive. During the term of Executive’s
employment with the Corporation, Executive will serve the Corporation faithfully
and to the best of his ability and will devote his full business and
professional time, energy, and diligence to the performance of the duties
assigned to him. Executive will perform such duties for the Corporation (i) as
are customarily incident to Executive’s position and (ii) as may be assigned or
delegated to Executive from time to time by the Corporation. During the term of
Executive’s employment with the Corporation, Executive will not engage in any
other business activity that would conflict or interfere with his ability to
perform his duties under this Agreement. During the term of Executive’s
employment, he will not provide any services or invest in, or offer for sale or
sell any products, to any individual, company or other business entity that is a
competitor, supplier or customer of the Corporation, except in connection with
Executive’s employment with the Corporation. Furthermore, Executive will be
subject to the Corporation’s control, rules, regulations, policies and programs,
including, without limitation, with regard to conflict of interest and code of
ethics. Executive will carry on all business and commercial correspondence,
publicity and advertising in the Corporation’s name and he will not enter into
any contract on behalf of the Corporation except as expressly authorized by the
Corporation.


8.    Termination of Employment.


8.1    Employment At Will. Executive is employed “at-will.” That is, either
Executive or the Corporation may terminate the employment relationship under
this Agreement at any time, with or without Cause or Good Reason, and with or
without advance notice. In addition, the terms and conditions of Executive’s
employment are subject to change by the Corporation and any such change will not
be a breach of this Agreement.




--------------------------------------------------------------------------------




8.2    Payment Upon Termination. Except as provided in Section 8.3 or in the
Severance Plan, after the effective date of termination, Executive shall not be
entitled to any compensation, benefits, or payments whatsoever except for
compensation earned through his last day of employment and any accrued benefits.


8.3    Severance. If at any time Executive is terminated by the Corporation
without Cause (as defined below), or Executive terminates his employment for
Good Reason (as defined below), and Executive executes, returns and does not
rescind, and all rescission periods have expired, by the 60th day after
termination of Executive’s employment, a release of claims agreement in a form
supplied by the Corporation, then the Corporation shall: (i) pay Executive the
Severance Amount (as defined below) at the times and in the manner described
below; (ii) pay Executive at the same time and in the same manner as provided
under the Corporation’s cash bonus plan a pro rata portion of any performance
bonus for which the performance period has not expired prior to his termination
of employment, with such pro rata portion based on that portion of the
performance period during which the Executive was employed; and (iii) continue
to pay the Corporation’s ordinary share of premiums for eighteen (18) calendar
months for Executive’s COBRA continuation coverage in the Corporation’s group
medical, dental, and life insurance plans (as applicable), provided Executive
timely elects such continuation coverage and timely pays Executive’s share of
such premiums, if any. Notwithstanding the foregoing clause (iii), if the
Corporation determines, in its sole discretion, that the payment of its share of
the COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing its share of the COBRA premiums, the Corporation may, in
its sole discretion, elect to pay Executive on a monthly basis a fully taxable
cash payment equal to the Corporation’s ordinary share of the premiums for that
month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), for the remainder of the eighteen (18) month period.
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums. Such Special Severance Payment shall be made
at the time and in the manner prescribed in Section 8.3(c) and Section 8.4. Each
of the payments described in clauses (i), (ii) and (iii) of the preceding
sentence are subject to the application of Code Section 409A as set forth in
Section 8.4 below and subject to the condition that Executive, at the time of
any such payment, is in compliance with the terms of the release of claims
agreement referred to in the preceding sentence and with Sections 9, 10, 11, 12
and 13 of this Agreement.


a.
Termination by the Corporation with Cause. For purposes of this Section 8.3,

“Cause” shall be defined as:


(1)
Executive’s neglect of any of his material duties or his failure to carry out
reasonable directives from the Board of Directors or its designees;     



(2)
Any willful or deliberate misconduct of Executive that is injurious to the
Corporation;



(3)
any statement, representation or warranty made to the Board or its designees by
the Executive that the Executive knows is false or materially misleading; or

(4)
Executive’s commission of a felony, whether or not against the Corporation and
whether or not committed during the Executive’s employment.





--------------------------------------------------------------------------------






For the avoidance of doubt, termination of Executive’s employment due to his
death or disability shall not be deemed a without Cause termination hereunder.
 
b.
Termination by Executive for Good Reason. For purposes of this Section 8.3,
“Good Reason” shall be defined as the occurrence of any of the following without
Executive’s written consent:



(1)
The assignment to Executive of employment responsibilities that are not of
comparable responsibility and status to the employment responsibilities
described in this Agreement;



(2)
The Corporation’s material reduction of Executive’s base salary, unless pursuant
to a cost reduction effort approved by the Board of Directors that also results
in the reduction of salaries of other executive officers; or



(3)
The Corporation’s failure to provide Executive those employee benefits
specifically required by this Agreement.



Notwithstanding the foregoing, Executive’s resignation shall not constitute
resignation for Good Reason unless (i) Executive notifies the Corporation in
writing within ninety (90) days after the initial existence of any condition
that constitutes Good Reason, (ii) the Corporation fails to cure the condition
within thirty (30) days after receiving such notice, and (iii) Executive resigns
within ninety (90) days after the end of such thirty-day cure period.


c.
Severance Amount. Except as set forth in the following sentence with respect to
a Change of Control, the Severance Amount will be the product of (i) 1.5,
multiplied by (ii) Executive’s annual base salary at the time of termination of
Executive’s employment. If Executive is terminated without Cause or terminates
his employment for Good Reason in accordance with terms hereof following a
Change of Control (as that phrase is defined in the Severance Plan) and before
the second anniversary of the Change of Control, then the Severance Amount will
be the product of (i) 1.5, multiplied by (ii) the sum of Executive’s annual base
salary at the time of termination of Executive’s employment and the target bonus
amount that Executive was eligible to earn for the fiscal year in which
termination occurred under the Corporation’s cash bonus plan then in effect,
assuming 100% achievement against Corporation’s budgets. In either case, the
Severance Amount shall be paid in approximately equal installments, as
determined by the Corporation in its sole and absolute discretion, at regular
payroll intervals over a period of eighteen (18) months, beginning on the next
regularly scheduled payday coinciding with or immediately following the 60th day
after the termination of the Executive’s employment and continuing until the end
of such eighteen (18) month period.



8.4    IRC Section 409A.  This Agreement is intended to comply with Internal
Revenue Code Section 409A (“Code Section 409A”) or an exemption thereunder and
shall be construed and administered in accordance with Code Section 409A.  Any
payments to be made under this Agreement upon a termination of employment shall
only be made if such termination of employment constitutes




--------------------------------------------------------------------------------




a “separation from service” under Code Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, if any of the payments described in
this Agreement are subject to the requirements of Code Section 409A and the
Corporation determines that Executive is a “specified employee” as defined in
Code Section 409A as of the date of Executive’s termination of employment, all
or a portion of such payments will not be paid or commence until the first
payroll date that occurs after the six-month anniversary of the date of
Executive’s termination of employment, or, if earlier, the date of Executive’s
death, but only to the extent such delay is required for compliance with Code
Section 409A.  Further, notwithstanding anything in this Agreement to the
contrary, the Corporation expressly reserves the right to amend this Agreement
without Executive’s consent to the extent necessary to comply with Code Section
409A, as it may be amended from time to time, and the regulations, notices and
other guidance of general applicability issued thereunder.


9.     Return of Property/Termination of Loan.


a.    Immediately upon termination of employment for any reason (or at such
earlier time as requested by the Corporation), Executive will deliver to the
Corporation all Confidential Information and all physical property of the
Corporation or any of its prospective or current customers in the possession or
control of Executive, including all products, equipment, product specifications,
drawings, work in progress, research data, models, prototypes, notes, software
programs, project plans, sales and marketing materials, business and product
development materials, advertising materials, media materials, customer and
client lists, customer account records, training and operations material and
memoranda, personnel records, code books, pricing information, business
practices, business policies, methods of operation, advertising strategies,
business plans and strategy, financial information, information submitted to the
Corporation by its customers, clients, suppliers, employees, consultants or
co-ventures, prospective or existing customers of the Corporation, and other
information concerning or relating to the business, accounts, customers,
suppliers, employees and affairs of the Corporation, together with any similar
materials, whether or not of a secret or confidential nature, and all copies of
any of the foregoing that are in any way related to the Corporation’s business
and that Executive has in its possession or that are subject to Executive’s
control. Neither the execution of this Agreement nor the furnishing of any
Confidential Information hereunder will be construed as the Corporation granting
to Executive, either expressly, by implication, estoppel or otherwise, any
license under any invention, patent, copyright or trade secret, now or hereafter
owned or controlled by the Corporation.


b.    If Executive fails to return the Corporation’s property, products and/or
equipment to the Corporation within 24 hours of demand by the Corporation, by
signing below, Executive voluntarily authorizes the Corporation to deduct the
monetary value of such property, products and/or equipment, as determined in the
Corporation’s sole discretion, from any money that the Corporation may owe
Executive for wages, commissions, bonuses, paid time off, or any other advances
or reimbursements due to Executive. If the amount the Corporation owes Executive
is insufficient to cover the amount Executive owes under this Agreement,
Executive will pay the remaining balance to the Corporation within ten business
days of the Corporation’s demand for payment. Additionally, the Corporation may
treat the property, products and/or equipment as stolen property and take all
necessary actions to recover it, including notifying law enforcement.


10.    Use and Disclosure of Confidential Information. The Corporation has and
will disclose to Executive, and Executive will have access to, certain
confidential and proprietary information of the Corporation, including product
specifications, drawings, work in progress, research data, models, prototypes,
notes, project plans, business and product development materials, creations,
ideas,




--------------------------------------------------------------------------------




concepts, trade secrets, know-how, techniques, Inventions, Works, methodologies,
software programs, computer hardware, media materials, sales and marketing
materials, advertising materials, customer and client lists, customer account
records, training and operations material and memoranda, personnel records, code
books, pricing information, business practices, business policies, methods of
operation, advertising strategies, business plans and strategy, financial
information, information submitted to the Corporation by its customers, clients,
suppliers, employees, consultants or co-ventures, prospective or existing
customers of the Corporation, and other confidential or proprietary information
concerning or relating to the business, accounts, customers, suppliers,
employees and affairs of the Corporation (collectively, “Confidential
Information”). Executive acknowledges that such Confidential Information is of
significant value to the Corporation and that the unauthorized use or the
disclosure of such information could result in significant business or financial
loss to the Corporation that may be difficult to measure in monetary amounts.
Executive will not disclose any Confidential Information to any individual,
business, firm or corporation, other than the Corporation and its authorized
representatives, at any time during or after the term of this Agreement. Except
as required in the regular course of performing Executive’s duties under this
Agreement, Executive will not permit any person to examine or make copies or
reproductions of any documents or other information containing Confidential
Information. Executive’s obligations under this Paragraph are unconditional and
will not be excused by any conduct on the part of the Corporation, except prior
voluntary disclosure to the general public by the Corporation of the
information. Notwithstanding anything to the contrary in this Agreement or
otherwise, nothing will limit Employee’s rights under applicable law to provide
truthful information to any governmental entity or to file a charge with or
participate in an investigation conducted by any governmental entity. In
addition, Employee is hereby notified that the immunity provisions in Section
1833 of title 18 of the United States Code provide that an individual cannot be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that is made (i) in confidence to federal,
state or local government officials, either directly or indirectly, or to an
attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (ii) under seal in a complaint or other document
filed in a lawsuit or other proceeding, or (iii) to its attorney in connection
with a lawsuit for retaliation for reporting a suspected violation of law (and
the trade secret may be used in the court proceedings for such lawsuit) as long
as any document containing the trade secret is filed under seal and the trade
secret is not disclosed except pursuant to court order.


11.    Ownership of Intellectual Property.
a.     Copyrights. All works of authorship fixed in any tangible medium of
expression created by Executive during the course and scope of his employment
with the Corporation (“Works”) will be and remain exclusively owned by the
Corporation. Each such Work created by Executive will be considered a “work made
for hire,” as defined by the Copyright Act of 1976, Title 17 of the United
States Code, as now enacted or later amended or in any applicable successor
statute, and the Corporation may file applications to register copyright in such
Works as author and copyright owner thereof. If, for any reason, a Work created
by Executive is excluded from such definition of a “work made for hire,” then
Executive hereby assigns, sells, and conveys to the Corporation Executive’s
entire rights, title and interests in and to such Works, including the copyright
therein, free and clear of any liens, claims or other encumbrances. Executive
will execute any documents that the Corporation deems necessary in connection
with the assignment of such Work and copyright therein. Executive will take
whatever steps and do whatever acts the Corporation requests, including
placement of the Corporation’s proper copyright notice on Works created by
Executive to secure or aid in securing copyright protection in such Works and
will assist the Corporation or its nominees in filing applications to register
claims of copyright in such Works. The Corporation will have free




--------------------------------------------------------------------------------




and unlimited access at all times to all Works and all copies thereof and will
have the right to claim and take possession on demand of such Works and copies.


b.    Assignment of Inventions. All rights, title and interest in and to all
discoveries, concepts and ideas, whether patentable or not, including any
apparatus, processes, methods, compositions of matter, techniques and formulae,
as well as improvements thereof or know-how related thereto (“Inventions”),
relating to any present or prospective product, process or service of the
Corporation that Executive conceives or makes relating to the Corporation’s
business, including any domestic and foreign patent applications and patents
related to such Inventions, are hereby assigned to the Corporation
(“Assignment”). This Assignment will not apply to Inventions for which no
equipment, supplies, facility or trade secret information of the Corporation was
used and that was developed entirely on Executive’s own time, and (1) that does
not relate (a) directly to the business of the Corporation or (b) to the
Corporation’s actual or demonstrably anticipated research or development, or (2)
that does not result from any work performed by Executive for the Corporation.


c.    Executive will, without further consideration:
1.    inform the Corporation promptly and fully of any Inventions and provide
written reports setting forth in detail the procedures employed and the results
achieved;
2.    assign to the Corporation all of Executive’s rights, title and interests
in and to such Inventions, any applications for United States and foreign
patents, and any United States and foreign issued patents;
3.    assist the Corporation to obtain United States and foreign patents for
such Inventions as the Corporation may elect; and
4.    execute, acknowledge and deliver to the Corporation, at the Corporation’s
expense, such written documents and instruments, and do such other acts, such as
giving testimony in support of Executive’s inventorship, as may be necessary, in
the opinion of the Corporation, to obtain and maintain the Corporation’s
ownership in such Inventions and United States and foreign patents and patent
applications for such Inventions and to vest the entire rights, title and
interest in and to such Inventions and United States and foreign patents and
patent applications for such Inventions in the Corporation and to confirm the
Corporation’s complete ownership of such Inventions and United States and
foreign patents and patent applications for such Inventions, patent applications
and patents.


d.    Executive hereby irrevocably designates and appoints the Corporation and
its duly authorized officers and agents as Executive’s agents and
attorney-in-fact, to act for and on Executive’s behalf and instead of Executive,
to execute and file any documents, applications or related findings and to do
all other lawfully permitted acts to further the purposes set forth above in
this Paragraph 11, including the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with such Inventions and improvements thereto with the same legal
force and effect as if executed by Executive.


12.    Executive’s Prior Contract Obligations and Intellectual Property Rights.
Executive represents and warrants that he is not bound by a non-compete or
confidentiality agreement from a prior employer, individual or entity that is or
would be inconsistent or in conflict with this Agreement or would prevent, limit
or impair in any way the performance by Executive of his obligations hereunder,
including any duties owed to any former employers not to compete, and
Executive’s employment hereunder does not breach any agreement or duty to any
third party. Executive will not disclose or use in any way during the term of
employment with the Corporation any confidential, proprietary




--------------------------------------------------------------------------------




or trade secret information that Executive may have acquired or retained in any
way as a result of a prior employment or other relationship with any third
party, and Executive has not brought and will not bring any documents, materials
of a former employer or other third party that are not otherwise generally
available to the public without the express written authorization of said former
employer or third party.


13.          Non-Competition and Non-Solicitation.  During Executive’s
employment with the Corporation (except on behalf of the Corporation) and for
eighteen (18) months following termination of such employment for any reason,
whether voluntary or involuntary, Executive will not, directly or indirectly,
alone or as an employee, director, officer, agent, partner of or consultant to,
a stockholder or other equity owner of (except as an equity owner of a public
company in which Executive beneficially owns less than 5% of the issued and
outstanding capital stock or other equity interests of such company) any other
person or entity, or otherwise:


a.     render services to any person or entity engaged in the design,
development, manufacture, marketing and/or sale of products or services that are
the same as or similar to, or compete with, the Corporation’s then-current
products or services, in any geographic area in which the Corporation
then-currently actively markets its products and services. Executive
acknowledges that, as of the commencement of this Agreement, the geographic area
in which the Corporation actively markets its products and services is the
United States of America;


b.    call upon, solicit or offer to provide products or services that are the
same as or similar to, or compete with, the Corporation’s then-current products
or services to any customer of the Corporation, or assist in any such
activities;


c.    interfere with or attempt to interfere with the Corporation’s business
relationships with any of its customers, suppliers, vendors or others,
regardless of whether Executive procured such actual or potential business
relationship for the Corporation, or assist in any such activities;


d.    solicit, hire or engage in any capacity any employee of the Corporation or
any of its subsidiaries (or any person who was an employee of the Corporation or
any of its subsidiaries within 12 months of the date of Executive’s termination
or within 12 months of the date such hiring or engagement occurs) or induce any
of such employees to terminate or curtail their employment relationship with the
Corporation, or assist in any such activities; or


e.    make any public statement that is intended to or could reasonably be
expected to disparage the Corporation or its affiliates or any of their
products, services, stockholders, directors, officers or employees.


The term “customer” as used in this Paragraph 13 means any and all persons or
entities that were purchasers of the Corporation’s products or services at any
time during the one year period immediately preceding termination of Executive’s
employment with the Corporation.


14.    Miscellaneous.


14.1    Survival of Restrictions. The obligations and restrictions contained in
Paragraphs 8, 9, 10, 11, 12 and 13 of this Agreement, and this Paragraph 14,
will survive the termination of this Agreement and Executive’s employment and
will apply no matter how Executive’s employment terminates and regardless of
whether his termination is voluntary or involuntary.     




--------------------------------------------------------------------------------




14.2    Unconditional Obligations. It is intended that the obligations of
Executive to perform pursuant to the terms of this Agreement are unconditional
and do not depend on the performance or nonperformance of any agreements, duties
or obligations between the Corporation and Executive not specifically contained
in this Agreement.


14.3    Remedies. If Executive breaches or threatens to breach any term of this
Agreement, the Corporation will be entitled as a matter of right to injunctive
relief (without the necessity of showing actual monetary damages or the posting
of a bond or other security) and payment by Executive of its reasonable
attorneys’ fees, costs and expenses incurred in connection with enforcing its
rights under this Agreement, in addition to any other remedies available at law
or equity.


14.4    Consent to Reasonableness. Executive acknowledges that the Corporation
has spent and will continue to expend substantial amounts of time, money and
effort to develop the Corporation’s products and its business strategies,
Confidential Information, customer relationships, goodwill and employee
relationships, and that Executive will benefit from these efforts. Executive
acknowledges that the terms of the foregoing restrictive covenants are
reasonable and necessary to protect the Corporation’s legitimate business
interests and will not unreasonably interfere with Executive’s ability to obtain
alternate employment. Executive further acknowledges the use or disclosure of
the Confidential Information and the unrestricted competition by Executive would
be unfair and extremely detrimental to the Corporation. Accordingly, based on
these legitimate business reasons, Executive acknowledges the Corporation’s need
to protect its legitimate business interests by reasonably restricting
Executive’s ability to compete with the Corporation on a limited basis.
Executive hereby acknowledges that such restrictions are valid and enforceable,
and affirmatively waives any argument or defense to the contrary. Executive
further acknowledges that the restrictive covenants in Paragraph 13 will survive
the termination of this Agreement for any reason and the termination of
Executive’s employment for any reason. Executive further acknowledges that any
alleged breach by the Corporation of any contractual, statutory or other
obligation will not excuse or terminate the obligations hereunder or otherwise
preclude the Corporation from seeking injunctive or other relief. Rather,
Executive acknowledges that such obligations are independent and separate
covenants undertaken by Executive for the benefit of the Corporation. If
Executive breaches any of the restrictions contained in Paragraph 13 of this
Agreement, then the time period for such restriction will be extended by the
length of time that Executive was in breach.


14.5     Notification. By signing below, Executive authorizes the Corporation to
notify third parties (including the Corporation’s competitors and customers) of
the terms of this Agreement and Executive’s obligations hereunder.


14.6    Integration. This Agreement and the Promotion Letter, which is
incorporated by reference herein and made a part hereof, embody the entire
agreement and understanding among the parties relative to subject matter hereof
and supersede all prior agreements and understandings relating to such subject
matter. For the avoidance of doubt, the parties acknowledge and agree that any
equity award agreements between the Corporation and Executive entered into prior
to the date of this Agreement will remain in full force and effect according to
their terms. Executive’s obligations under this Agreement may not be canceled,
modified or otherwise changed, except by another written agreement signed by the
Corporation expressly referencing the applicable provision(s) hereunder.


14.7    Applicable Law; Venue; Jury Trial Waiver. The Corporation is
headquartered in Minnesota. Therefore, this Agreement and the rights of the
parties will be governed by and construed and enforced in accordance with the
laws of the State of Minnesota (without regard to its choice of




--------------------------------------------------------------------------------




law provisions). The venue for any action hereunder will be in Hennepin County,
in the State of Minnesota, whether or not such venue is or subsequently becomes
inconvenient, and the parties consent to the exclusive jurisdiction of the
courts of the State of Minnesota, County of Hennepin, and the U.S. District
Court, District of Minnesota. Each of the parties knowingly and voluntarily
waives all right to trial by jury in any action or proceeding arising out of or
relating to this Agreement or for recognition or enforcement of any judgment.


14.8    Counterparts. This Agreement may be executed in counterparts, including
by facsimile or electronic transmission, each of which will be deemed an
original and all of which will constitute one instrument.


14.9    Successor and Assigns. This Agreement will inure to the benefit of and
be binding upon the Corporation and its successors and assigns. The Corporation
may assign this Agreement without the consent of Executive. The services to be
performed by Executive are personal and, therefore, this Agreement is not
assignable by Executive.


14.10    Interpretation. The captions set forth in this Agreement are for the
convenience only and will not be considered as part of this Agreement or as in
any way limiting or amplifying the terms and conditions hereof. All references
in this Agreement to “days” refers to calendar days unless otherwise specified.
The words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and
words of similar import, refer to this Agreement as a whole and not to any
particular subdivision, unless expressly so limited. The words “this Article”
and “this Paragraph” and words of similar import refer only to the Article or
Paragraph hereof in which such words occur. The word “including” (in its various
forms) means “including without limitation.”


14.11    Waivers. The Corporation’s action in not enforcing a breach of any part
of this Agreement will not prevent the Corporation from enforcing it as to any
other breach of this Agreement.


14.12    Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, then that part should be
modified by the court to make it enforceable to the maximum extent possible. If
the part cannot be modified, then that part may be severed and the other parts
of this Agreement will remain enforceable.


14.13     Ineligible Person.  By signing below, Executive affirms that he is not
an Ineligible Person.  “Ineligible Person” means any individual who (1) is
currently excluded from participation in any Federal health care program (as
defined in 42 U.S.C. § 1320a-7b(f)), (2) has been convicted of a criminal
offense that falls within the scope of 42 U.S.C. § 1320a-7(a), but has not yet
been excluded from participation in any Federal health care program, and/or (3)
is listed on the “Exclusion List” maintained by the HHS/OIG List of Excluded
Individuals/Entities (LEIE) (http://www.oig.hhs.gov).  By signing below,
Executive further acknowledges and agrees that he is obligated to disclose to
the Corporation immediately if he becomes an Ineligible Person while employed by
the Corporation. 


{Signature Page Follows}






--------------------------------------------------------------------------------




NOW, THEREFORE, with the intention of being bound hereby, the parties have
executed this Employment Agreement as of the dates set forth below.
    


CARDIOVASCULAR SYSTEMS, INC.


By: /s/ Scott R. Ward             Date: 6 Feb 2018
Name: Scott R. Ward
Title: Chairman, President and Chief Executive Officer
    


EXECUTIVE:


/s/ Jeffrey S. Points                    Date: 2/2/18
Jeffrey Points


























































Signature Page to Employment Agreement


